Citation Nr: 9909247	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-23 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been submitted with 
which to reopen a claim for service connection for a 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to June 
1946, and from July 1946 to August 1948.  Thereafter, the 
veteran served as a member of the reserves, with brief 
periods of active duty.  His last period of active duty 
ended in February 1967.  He retired from the military 
reserves in April 1985.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a February 1995 
rating decision of a Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran service 
connection for a psychiatric disability secondary to service 
connected headaches.  The veteran filed a timely notice of 
disagreement, initiating this appeal.  

In June 1997, this claim was first presented to the Board, 
at which time it was remanded for additional evidentiary 
development.  The veteran's representative then expanded the 
claim to include service connection on a direct basis for a 
psychiatric disability; this had previously been denied by 
the RO a May 1990 rating decision, and a timely notice of 
disagreement had not been filed by the veteran.  Based on 
this change, the Board again remanded the claim in October 
1997 in order to review the claim in light of 38 U.S.C.A. 
§ 5108 (West 1991) and 38 C.F.R. § 3.156 (1998), concerning 
the reopening of previously-denied claims.  The appeal has 
now been returned to the Board.  

REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this 
remand may be given a lower order of priority in terms of 
the necessity of carrying out the instruction completely.  

The veteran filed a November 1994 statement in which he 
claimed service connection for a psychiatric disability 
secondary to his service connected encephalalgia.  Because 
the veteran contended his psychiatric disorder was secondary 
to his service connected encephalalgia, the RO construed the 
claim as service connection for a psychiatric disability 
secondary to encephalalgia; new and material evidence was 
not required of the veteran.  Service connection for a 
psychiatric disability secondary to encephalalgia was denied 
in a February 1995 rating decision.  The veteran filed a 
June 1995 notice of disagreement regarding this 
determination.  This claim was first presented to the Board 
in June 1997, at which time it was remanded for additional 
evidentiary development.  The veteran's representative then 
expanded the claim to include service connection on a direct 
basis for a psychiatric disability.  Based on this change, 
the Board again remanded the claim in October 1997 in order 
to review the claim for new and material evidence.  The RO 
found no new and material evidence had been added, and the 
appeal was returned to the Board.  

In developing this claim, the RO applied the legal standard 
stated in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), 
which required, in part, that the appellant present evidence 
that would have a reasonable possibility of changing the 
outcome of the claim..  However, prior to the RO's most 
recent action on the claim, the United States Court of 
Appeals for the Federal Circuit invalidated the criteria 
stated in Colvin, finding it to be an extra-statutory and 
burdensome hurdle to a veteran's application to reopen a 
claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
current and sole standard for assessing new and material 
evidence is 38 C.F.R. § 3.156 (1998).  Procedural fairness 
requires that the case be adjudicated by the RO under the 
correct standard before the Board reviews the claim.  
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Accordingly this case is remanded for the following action:

The RO should review the issue 
of whether new and material 
evidence has been submitted to 
reopen the previously-denied 
claim for service connection 
for a psychiatric disability.  
In doing so, the RO should 
apply only the legal standard 
stated in 38 C.F.R. § 3.156.

If the claim is not resolved to the satisfaction of the 
appellant, the RO should send the appellant and his 
representative a supplemental statement of the case.  After 
the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999).  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1998).

